Citation Nr: 9906087	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  98-05 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date earlier than October 20, 
1995, for a 20 percent disability rating for residuals of 
stress fracture of the head of the talus, left foot.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1986 to 
May 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which granted a 20 percent disability 
rating for residuals of stress fracture of the head of the 
talus, left foot, effective October 20, 1995.  The veteran 
has since moved to the jurisdiction of the RO in Salt Lake 
City, Utah.

In October 1998, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Acting Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1998).

In his notice of disagreement and substantive appeal, the 
veteran discussed the reasons why he felt his disability 
rating for his left foot disorder should not have been 
reduced to 10 percent in 1991.  He is advised that he is free 
to file a claim of clear and unmistakable error in the 1991 
rating decision that reduced his disability rating to 10 
percent, if he desires to do so.


FINDINGS OF FACT

1.  A rating decision of May 1991 reduced the disability 
rating for the veteran's residuals of stress fracture of the 
head of the talus, left foot, from 20 percent to 10 percent, 
effective August 1, 1991.  The veteran did not perfect his 
appeal as to this rating decision. 

2.  On October 20, 1995, the RO received an informal claim 
for an increased disability rating for the veteran's left 
foot disorder. 

3.  A rating decision of October 1997 granted a 20 percent 
disability rating for residuals of stress fracture of the 
head of the talus, left foot, effective October 20, 1995, 
date of claim for an increase. 

4.  In the year prior to October 20, 1995, there is no 
evidence showing that the veteran had moderately severe 
residuals from the stress fracture of the head of the talus 
of the left foot. 


CONCLUSIONS OF LAW

1.  The May 1991 rating decision that reduced the disability 
rating for the veteran's residuals from the stress fracture 
of the head of the talus, left foot, from 20 percent to 10 
percent is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.202, and 20.302 (1998).

2.  The criteria for a 20 percent disability evaluation for 
residuals of stress fracture of the head of the talus, left 
foot, were not met in the year prior to October 20, 1995.  
38 U.S.C.A. §§ 1155 and 5110(b)(2) (West 1991 & Supp. 1998); 
38 C.F.R. §§  3.400(o), 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, and 
4.71a, Diagnostic Code 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Finality

The veteran was evaluated as 20 percent disabled for 
residuals of stress fracture of the head of the talus, left 
foot, from May 1987.  After he underwent a routine VA 
examination in 1990, a January 1991 rating decision proposed 
reducing this disability rating to 10 percent.  VA 
regulations provide that where reduction in evaluation of a 
service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (1998).  The law also requires that the 
veteran be given 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  Id.  After the 60-day period passed without 
submission of additional evidence, a May 1991 rating decision 
reduced the disability rating for the veteran's residuals of 
stress fracture of the head of the talus, left foot, from 20 
percent to 10 percent, effective August 1, 1991. 

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require 
submission of a notice of disagreement (NOD), and, following 
issuance of a statement or supplemental statement of the 
case, a substantive or formal appeal, within the specific 
time limits established.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200 and 20.302 (1998).  The veteran filed a 
timely notice of disagreement in June 1991 and was provided a 
statement of the case (SOC) in November 1991.  The letter 
accompanying the SOC included information about the veteran's 
appeal rights, and he was provided a VA Form 9, Appeal to 
Board of Veterans' Appeals.  

Since the veteran was notified of the reduction in rating on 
May 30, 1991, he had until May 29, 1992, to perfect an appeal 
as to the reduction in his disability rating.  See 38 C.F.R. 
§ 20.302(b) (1998).  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  Id.  An appeal is not perfected until 
a timely and adequate substantive appeal is filed.  See 
38 U.S.C.A. § 7105(a), (d) (West 1991); 38 C.F.R. §§ 20.200, 
20.202, and 20.302 (1998).  The veteran did not submit a VA 
Form 9.  The next communication received from him was a 
Statement in Support of Claim on October 20, 1995, which, 
although it discussed the prior reduction in disability 
rating, would not be a timely substantive appeal.  Therefore, 
the May 1991 rating decision that reduced his disability 
rating is final.

Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1998) and 
38 C.F.R. § 3.400 (1998).  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for an increase "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on a claim for increase "will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400 (1998).  A "claim" is defined 
in the VA regulations as "a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p) (1998).

With a claim for an increased rating, the earliest possible 
effective date of the award is the "date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such 
date."  38 C.F.R. § 3.400(o)(2) (1998).  Otherwise, the 
effective date will be the date of receipt of claim.  See 
also 38 U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 1998).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Each disability is viewed in relation to its history, with 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1 (1998).  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2 (1998).  Where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. 
§ 4.7 (1998).  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Disability evaluations must also account for functional loss 
due to pain or due to weakness, fatigability, incoordination, 
or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 
4.45.  Functional loss is inability of the body to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. 
§ 4.40 (1998). 

The veteran's service-connected left foot disorder is 
residuals of a stress fracture of the head of the talus of 
the left foot.  Such a condition does not have a specific 
diagnostic code; therefore, his service-connected disorder is 
evaluated as other foot injuries under Diagnostic Code 5284.  
38 C.F.R. §§ 4.20 and 4.27 (1998).  A 10 percent disability 
rating requires a moderate level of disability resulting from 
such injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(1998).  A 20 percent disability rating requires a moderately 
severe level of disability, and a 30 percent disability 
rating requires a severe level of disability.  Id.

As indicated above, the RO received a Statement in Support of 
Claim from the veteran on October 20, 1995, wherein he 
discussed the severity of his service-connected left foot 
disorder.  This was accepted by the RO as an informal claim 
for an increased rating.  Based on the findings from a VA 
examination in 1997 and VA outpatient treatment records from 
1996 and 1997, the RO concluded that the criteria for a 20 
percent evaluation had been met for the veteran's residuals 
of a stress fracture of the head of the talus of the left 
foot, and an effective date of the date of claim was 
established.

In order for an earlier effective date to be assigned, the 
evidence within a year prior to that claim must show that 
this disability had increased in severity.  The only medical 
records for the year prior to the date of the claim are from 
Student Health Services at the Oregon Institute of 
Technology.  In January 1995, the veteran complained of 
problems with his left ankle arthritis.  He had been taking 
Ibuprofen for the discomfort for approximately one year.  He 
continued to have pain, with some days worse than others.  
Examination of his left ankle showed full range of motion, no 
point tenderness, and no swelling.  There was no further 
treatment for his left ankle/foot in the year prior to 
October 20, 1995.

The medical evidence from Oregon Institute of Technology does 
not show that there had been an increase in the veteran's 
left foot disability.  He continued to have subjective 
complaints of pain, but there was no objective evidence of 
disability.  The lack of objective findings preponderates 
against a conclusion that he had moderately severe residuals 
from the talus stress fracture in the year prior to October 
20, 1995.  The first medical evidence showing objective 
evidence of increased disability was the VA examination in 
1997 and VA treatment records from 1996 and 1997.  These 
records showed marked decreased motion of the left foot with 
dorsiflexion.  Therefore, the preponderance of the evidence 
is against a finding of increase in disability in the year 
prior to October 20, 1995, and the veteran was properly 
granted an effective date of October 20, 1995, date of 
receipt of claim.  

Thus, the Board concludes that an effective date earlier than 
October 20, 1995, is not warranted in this case under VA 
regulations governing effective dates for awards based on a 
claim for increased compensation.  38 U.S.C.A. § 5110(b)(2) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.400(o) (1998). 

ORDER

Entitlement to an effective date earlier than October 20, 
1995, for the 20 percent evaluation of residuals of stress 
fracture of the head of the talus, left foot, is denied.




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

- 7 -


- 5 -


